                               Case 5:21-cv-00581-VKD Document 1 Filed 01/25/21 Page 1 of 7



                        1   DENISE M. MINGRONE (SBN 135224)
                            dmingrone@orrick.com
                        2   ROBERT URIARTE (SBN 258274)
                            ruriarte@orrick.com
                        3   MARIA N. SOKOVA (SBN 323627)
                            msokova@orrick.com
                        4   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            1000 Marsh Road
                        5   Menlo Park, CA 94025-1015
                            Telephone:     +1 650 614 7400
                        6   Facsimile:     +1 650 614 7401
                        7   Attorneys for Plaintiff
                            SYNOPSYS, INC.
                        8

                        9
                                                            UNITED STATES DISTRICT COURT
                       10
                                                       NORTHERN DISTRICT OF CALIFORNIA
                       11

                       12
                            SYNOPSYS, INC.,                                Case No.
                       13
                                               Plaintiff,                  COMPLAINT FOR VIOLATION OF
                       14                                                  DIGITAL MILLENNIUM COPYRIGHT
                                   v.                                      ACT 17 U.S.C. §§ 1201, ET SEQ.
                       15
                            University of Rhode Island, and DOES 1-10,
                       16   inclusive,                                     DEMAND FOR JURY TRIAL
                       17                      Defendants.
                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &                                                                  COMPLAINT AND DEMAND FOR JURY
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                                                          TRIAL
     SILICON VALLEY
                                Case 5:21-cv-00581-VKD Document 1 Filed 01/25/21 Page 2 of 7



                        1           Plaintiff Synopsys, Inc. (“Synopsys”) hereby brings this Complaint against Defendant

                        2   University of Rhode Island (“URI”) for circumventing technological measures that effectively

                        3   control access to Synopsys software in violation of the Digital Millennium Copyright Act, 17

                        4   U.S.C. §§ 1201, et seq. (the “DMCA”). Synopsys seeks injunctive relief, statutory and/or actual

                        5   damages, attorneys’ fees and costs, an accounting, and any such other relief as the Court may

                        6   deem proper. Synopsys alleges the following based on personal knowledge, unless indicated as

                        7   on information and belief.

                        8                                                PARTIES

                        9           1.       Plaintiff Synopsys is a corporation organized and existing under the laws of the
                       10   State of Delaware, with its principal place of business in Mountain View, California.

                       11           2.       Defendant URI is s a public land grant research university with its main campus in

                       12   Kingston, Rhode Island.

                       13           3.       Plaintiff does not presently know the true names and capacities of the defendants

                       14   sued herein as Does 1 through 10, inclusive. Plaintiff may seek leave of court to amend this

                       15   Complaint to allege said defendants’ true names and capacities once it ascertains this information.

                       16                                     JURISDICTION AND VENUE

                       17           4.       The Court has federal-question subject matter jurisdiction under 28 U.S.C. § 1331

                       18   because the federal courts are vested with exclusive jurisdiction in copyright cases and actions

                       19   arising under the Digital Millennium Copyright Act, 17 U.S.C. §§ 1201, et seq. This Court has
                       20   subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 (Federal Question

                       21   Jurisdiction).

                       22           5.       This Court has personal jurisdiction over URI because URI consented to personal

                       23   jurisdiction in federal and state courts within the Northern District of California under its

                       24   agreements with Synopsys.

                       25           6.       Venue in this district is appropriate under 28 U.S.C. §§ 1391 and 1400 because, on

                       26   information and belief, a substantial part of the events giving rise to the dispute occurred within

                       27   this district.

                       28
ORRICK, HERRINGTON &                                                                        COMPLAINT AND DEMAND FOR JURY
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                         -1-                                    TRIAL
     SILICON VALLEY
                               Case 5:21-cv-00581-VKD Document 1 Filed 01/25/21 Page 3 of 7



                        1                                     FACTUAL ALLEGATIONS

                        2   General Background

                        3          7.      As modern electronic devices become more and more compact and powerful, they

                        4   use increasingly sophisticated computer processor chips. When designing a computer processing

                        5   chip, the stakes are enormous. Chip designers need software that will ensure that their complex

                        6   designs will work flawlessly. Accordingly, chip designers require extremely robust and powerful

                        7   computer software to design and test those chips. Many of the world’s biggest and most

                        8   important chip design companies turn to Synopsys for that software.

                        9          8.      Since it was founded in 1986, Synopsys has been a leading provider of Electronic
                       10   Design Automation (“EDA”) solutions for the semiconductor industry. EDA generally refers to

                       11   using computers to design, verify, and simulate the performance of electronic circuits. For more

                       12   than 30 years, Synopsys’ solutions have helped semiconductor manufacturers and electronics

                       13   companies design, test, and manufacture microchips and electronic systems for a wide range of

                       14   products. Headquartered in Mountain View, California, Synopsys is the fifteenth largest software

                       15   company in the world and currently employs over 14,000 employees worldwide. Synopsys has

                       16   developed a comprehensive, integrated portfolio of prototyping, IP, implementation, verification,

                       17   manufacturing, optical, field-programmable gate array, and software quality and security

                       18   solutions.

                       19          9.      Synopsys EDA software applications, including its HSPICE tool, are creative and
                       20   original works subject to copyright protection under Title 17 of the United States Code.

                       21   Synopsys has invested hundreds of millions of dollars and enormous amounts of time and effort

                       22   into the research, development, design, and refinement of the software at issue in this case. Such

                       23   investment is necessary to maintain Synopsys’ place as a leader in the competitive EDA industry,

                       24   and to continue to provide leading circuit and chip manufacturers with cutting-edge design

                       25   technology.

                       26          10.     Synopsys does not sell ownership rights or copyrights or other intellectual property

                       27   rights to its EDA software and associated services. Instead, Synopsys customers purchase

                       28   licenses. These licenses grant Synopsys customers limited rights to install Synopsys EDA
ORRICK, HERRINGTON &                                                                      COMPLAINT AND DEMAND FOR JURY
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                       -2-                                    TRIAL
     SILICON VALLEY
                                Case 5:21-cv-00581-VKD Document 1 Filed 01/25/21 Page 4 of 7



                        1   software and to access and use specific Synopsys software programs subject to control by

                        2   Synopsys’ License Key system, which is a built-in security system that controls access to its

                        3   licensed software by requiring a user to access a key code provided by Synopsys in order to

                        4   execute the licensed software. This key code controls the quantity and term of the licensed

                        5   software in accordance with the license terms. Synopsys controls access to and use of its license

                        6   key files through Synopsys’ proprietary license server software, which is licensed to customers

                        7   along with Synopsys’ EDA applications.

                        8          11.     To protect its valuable intellectual property, Synopsys has incorporated into its

                        9   software technological measures that control access to the software. Synopsys’ access controls, in
                       10   the ordinary course of operation, ensure that Synopsys EDA applications cannot be used without

                       11   appropriate license keys. Synopsys is the sole source of legitimate license keys, which it provides

                       12   to licensed users of its software.

                       13          12.     Each customer needs a license key file to execute Synopsys tools. The license key

                       14   file contains information that allows Synopsys’ license key system to determine whether the

                       15   customer is authorized to execute specific Synopsys EDA applications.

                       16          13.     Synopsys offers an academic program that provides qualified university and

                       17   research institutions with licenses to Synopsys’ software tools and technology. Synopsys’

                       18   academic program helps train highly skilled graduates who can meet difficult challenges ranging

                       19   from electronic and optical design to static analysis for software quality and security. Institutions
                       20   who participate in Synopsys’ academic program receive special pricing for licenses for academic

                       21   use.

                       22          14.     According to its website, URI offers undergraduate and Ph.D. programs in

                       23   Electrical Engineering and various computer science domains. On information and belief, URI’s

                       24   curriculum includes training students using EDA software.

                       25   URI’s End User License Agreement

                       26          15.     On March 8, 2006, URI entered into a University End User Software License

                       27   Agreement with Synopsys (“EULA”). The EULA governs URI’s use of Synopsys’ intellectual

                       28   property.
ORRICK, HERRINGTON &                                                                       COMPLAINT AND DEMAND FOR JURY
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                        -3-                                    TRIAL
     SILICON VALLEY
                               Case 5:21-cv-00581-VKD Document 1 Filed 01/25/21 Page 5 of 7



                        1          16.     Because URI is an educational institution, URI was able to obtain a time-based

                        2   subscription license to a suite of software under the EULA with specially set pricing.

                        3          17.     The EULA executed by URI with an effective date of February 6, 2006 provides

                        4   that “federal and state courts within Santa Clara County, California shall have exclusive

                        5   jurisdiction to adjudicate any dispute arising out of this Agreement. URI “consent[ed] to the

                        6   personal jurisdiction of, and venue in, such courts and service of process.”

                        7          18.     Synopsys and URI entered into another EULA and maintenance agreement signed

                        8   February 15, 2012, containing provisions prohibiting tampering with or attempting to circumvent

                        9   or disable any License Key.
                       10   URI’s Unauthorized Access to Synopsys Software

                       11          19.     In reliance on the terms of the EULA and Synopsys’ belief that URI would abide

                       12   by the conditions set forth in the license agreements, Synopsys provided URI with license keys

                       13   needed to access the EDA applications licensed under the EULAs.

                       14          20.     Starting in or around November 2020, URI began using counterfeit license keys to

                       15   circumvent the Synopsys License Key system and access and use Synopsys’ EDA software,

                       16   including at least its HSPICE product, without authorization.

                       17          21.     The Counterfeit license keys used by URI support unlimited licenses for virtually

                       18   all Synopsys tools.

                       19          22.     Upon information and belief, in the course and scope of their employment and for
                       20   purposes benefiting URI, multiple URI employees used counterfeit license keys to circumvent the

                       21   Synopsys License Key access-control system over 135,000 times on at least two workstations

                       22   connected to URI’s network. One of the user profiles associated with these workstations appears

                       23   to belong to a URI professor.

                       24          23.     URI knew or had reason to know that its access and use of Synopsys’ software was

                       25   unauthorized and in violation of the DMCA and Synopsys’ rights in its valuable copyrightable

                       26   works. The fact that URI has entered into license agreements with Synopsys put it on notice that

                       27   using counterfeit license keys to access and use Synopsys software was unauthorized and

                       28   unlawful.
ORRICK, HERRINGTON &                                                                        COMPLAINT AND DEMAND FOR JURY
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                        -4-                                     TRIAL
     SILICON VALLEY
                               Case 5:21-cv-00581-VKD Document 1 Filed 01/25/21 Page 6 of 7



                        1          24.     URI bypassed Synopsys license key system by using counterfeit keys to access

                        2   Synopsys software without authorization. The counterfeit keys used by URI allow it to continue

                        3   to access and use Synopsys software without authorization.

                        4                                     FIRST CLAIM FOR RELIEF

                        5                (Violations of the Digital Millennium Copyright Act, 17 U.S.C. § 1201)

                        6          25.     Synopsys hereby restates and re-alleges the allegations set forth in paragraphs 1

                        7   through 28 above and incorporates them by reference.

                        8          26.     Section 1201(a)(1) provides, in pertinent part, that no person shall circumvent a

                        9   technological measure that effectively controls access to a work protected under this title.
                       10          27.     Synopsys software, including HSPICE, is subject to protection under the copyright

                       11   laws of the United States.

                       12          28.     Access to Synopsys Tools, including HSPICE, is controlled by technological

                       13   measures that effectively control access to Synopsys Tools.

                       14          29.     URI used counterfeit license keys to access and use Synopsys Tools without

                       15   authorization. URI has accessed Synopsys tools without authorization through the use of

                       16   counterfeit keys over 135,000 times.

                       17          30.     The conduct described above has resulted in harm to Synopsys in the loss of

                       18   control over its software, lost revenue, and harm to its goodwill with customers.

                       19          31.     The conduct described above was willful and done with knowledge of
                       20   wrongdoing; an award of damages is necessary to deter Defendants and others from accessing

                       21   Synopsys software without authorization.

                       22          32.     Accordingly, pursuant to 17 U.S.C. § 1203, Synopsys is entitled to and hereby

                       23   demands actual damages in an amount subject to proof at trial. In the alternative, Synopsys is

                       24   entitled to and hereby demands statutory damages on a per-circumvention basis. Synopsys

                       25   submits that the maximum statutory damages amount is warranted for each of the violation in

                       26   light of all the circumstances.

                       27          33.     Synopsys is further entitled to an award of attorneys’ fees and costs as provided

                       28   under 17 U.S.C. § 1203.
ORRICK, HERRINGTON &                                                                       COMPLAINT AND DEMAND FOR JURY
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                        -5-                                    TRIAL
     SILICON VALLEY
                               Case 5:21-cv-00581-VKD Document 1 Filed 01/25/21 Page 7 of 7



                        1           34.    Defendants’ conduct, unless enjoined and restrained by the Court, will cause

                        2   irreparable harm to Synopsys, which has no adequate remedy at law. Pursuant to 17 U.S.C. §

                        3   1203, Synopsys is entitled to a preliminary and permanent injunction prohibiting further

                        4   violations of § 1201.

                        5

                        6                                       PRAYER FOR RELIEF

                        7           WHEREFORE, Synopsys prays for judgment against Defendants as follows:

                        8           A.     Entry of judgment in favor of Synopsys against Defendants;

                        9           B.     An order awarding Synopsys statutory or actual damages for each instance on
                       10   which Defendants circumvented measures controlling access to Synopsys’ software pursuant to

                       11   17 U.S.C. § 1203;

                       12           C.     An order awarding Plaintiff Synopsys, Inc. general and specific damages;

                       13           D.     Prejudgment and post-judgment interest;

                       14           E.     An order awarding Synopsys its costs and attorneys’ fees pursuant to 17 U.S.C. §

                       15   1203;

                       16           F.     An order for an accounting of all gains, profits, cost savings and advantages

                       17   realized by Defendants from their acts;

                       18           G.     An order preliminarily and permanently enjoining Defendants, their officers,

                       19   agents, servants, employees, attorneys, and affiliated companies, its assigns and successors in
                       20   interest, and those persons in active concert or participation with them, from circumventing or

                       21   aiding and abetting others to circumvent Synopsys’ License Key system or other technological

                       22   measures that control access to Synopsys’ works in violation of 17 U.S.C. § 1201; and

                       23           H.     All such further and additional relief, in law or equity, to which Synopsys may be

                       24   entitled or which the Court deems just and proper.

                       25   Dated: January 25, 2021                           ORRICK, HERRINGTON & SUTCLIFFE LLP
                       26
                                                                              By:   /s/ Denise M. Mingrone
                       27                                                                DENISE M. MINGRONE
                       28                                                        Attorneys for Plaintiff, SYNOPSYS, INC.
ORRICK, HERRINGTON &                                                                      COMPLAINT AND DEMAND FOR JURY
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                       -6-                                    TRIAL
     SILICON VALLEY
